FoRd, Judge:
The proper value for dutiable purposes of certain barber chairs, covered by the appeal for a reappraisement in the above case, is before the court for determination.
*611The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
It is hereby stipulated and agreed, by and between the parties hereto, sub] ect to the approval of the court, as follows:
1. That this stipulation is limited to the merchandise described on the invoices as barber chairs No. 560 and 700.
2. That the merchandise covered hereby was entered for consumption after February 2Y, 1958, the effective date of Section 2 of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165); that none of the merchandise is identified on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act (T.D. 54521); that appraisement was accordingly made under section 402, Tariff Act of 1930, as amended by the Customs Simplification Act;
3. That at the time of exportation to the United States of the merchandise under consideration, barber chairs number 560 and 700 were freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the following prices:
#560 $142.88, net packed F.O.B. Kobe
#700 110.99 “ “ “ “
4. That these appeals for reappraisement may be submitted for decision on this stipulation and are limited to the merchandise and the issues described above and are abandoned in all other respects.
Upon the record before the court, I find and hold -that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the barber chairs and that said value is $142.88, net packed, f.o.b. Kobe for barber chair number 560 and $110.99, net packed, f.o.b. Kobe for barber chair number 700. As to all other items of merchandise, the appeal for a reappraisement, having been abandoned, is dismissed.
Judgment will be entered accordingly.